Fourth Court of Appeals
                               San Antonio, Texas
                                      July 30, 2021

                                  No. 04-21-00187-CV

                     IN THE MATTER OF J. L. D., A JUVENILE

              From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. J-19-40
                         Honorable Bill Squires, Judge Presiding


                                     ORDER

    The Appellant's Second Motion for Extension of Time to File Brief is hereby
GRANTED. The appellant's brief is due on or before August 6, 2021.




                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2021.



                                                ___________________________________
                                                Michael A. Cruz,
                                                Clerk of Court